Citation Nr: 1531909	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands and fingers.

2.  Entitlement to service connection for arthritis of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In that rating decision, the RO denied claims of entitlement to service connection for osteoarthritis of the hands/fingers and for arthritis of the left elbow.  

The Veteran testified about those claims in November 2010 at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ).   A copy of the hearing transcript has been reviewed and associated with the claims file.

In January 2011 and April 2011, the Board remanded the Veteran's claims for additional evidentiary development.  Thereafter, in August 2012, the Board determined that an expert medical opinion from a health care professional in the Veterans Health Administration (VHA) was necessary to address the complex medical questions raised in the appeal.  38 C.F.R. § 20.901(a), (d) (2014).  In November 2012, the requested VHA opinion was received by the Board and a copy was sent to the Veteran.  At that time, the Board advised the Veteran that he had 60 days to review the VHA opinion and submit additional evidence in connection with his claims. In response, the Veteran's service organization representative submitted written argument, dated January 2013, which has been considered in this appeal.

The Board denied service connection for osteoarthritis of the hands/fingers and for arthritis of the left elbow in a February 2013 decision.  Thereafter, the Veteran appealed the February 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Veteran and VA filed a Joint Motion with the Court to vacate and remand the February 2013 decision; the Court granted that motion later in September 2013.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2013 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned AVLJ at the November 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in June 2014 notifying him of an opportunity to receive a new hearing.  

Subsequently, in January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been reviewed and associated with the claims file.

When two hearings have been held by different VLJs concerning the same issue, the law requires that the Board assign a third VLJ as a member of a panel to decide the issue.  38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014).  An appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2014).  In April 2015, the Board informed the Veteran and his representative of the option for a third hearing.  No response was received.  Therefore, the Board will presume that the Veteran does not desire an additional hearing and will proceed with adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, the September 2013 Joint Motion indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the February 2013 decision.
	
By way of background, the Veteran alleges that he developed osteoarthritis of the hands and fingers and arthritis of the left elbow as a result of a cold injury sustained while serving on active duty.  Significantly, he has been awarded service connection for cold residual injuries of the bilateral lower extremities due to a diagnosis of peripheral neuropathy of the bilateral feet, but he has been denied service connection for cold injuries of the upper extremities as multiple VA examiners have opined that cold injuries do not typically result in arthritis and the Veteran's arthritis appears to be age related.  

However, the September 2013 Joint Motion noted that an October 2012 VHA medical opinion was inadequate in that the opinion identified additional evidence that had not yet been obtained which might facilitate a more conclusive opinion.  Specifically, the October 2012 VHA examiner wrote:

However, the asymmetric index finger DIP [distal interphalangeal joint] motion and the asymmetric left elbow range of motion reported by the examiner on February 11, 2011 indicates a diminished range of motion that is consistent with a left index DIP finger contracture and a left elbow contracture that may have been the result of a blunt traumatic injury directly to these joints.  The [Veteran's] recounting of the exact mechanism by which, while in combat, he was carrying his rifle while jumping into a foxhole, and, specifically of whether he sustained a direct impact to these affected joints, would be important in determining and/or revealing whether this event included a causally related injury resulting in the development of these joint contractures.  However, DIP arthritis is the most common site of arthritis in the hands and is frequently idiopathic.  In addition, the reports of bilateral elbow x-rays on September 3, 2009 do not reveal asymmetric posttraumatic arthritis suggesting to confirm a prior blunt injury.

In this case, the October 2012 VHA examiner specifically stated that if he had more information as to how the Veteran held the gun when he jumped into the foxhole, he might be able to render a positive opinion.  While the Veteran had been given an opportunity to respond to the October 2012 VHA opinion when he was sent a copy of the opinion in November 2012, this letter did not point out that the Veteran needed to provide additional factual details.  As such, the Joint Motion found that the Board should seek further information from the Veteran as to how he was carrying his rifle while jumping into a foxhole, specifically, whether he sustained a direct impact to these affected joints as highlighted by the October 2012 VHA examiner.  If further information is received from the Veteran, then a new medical opinion should be provided to address his service connection claims.  

Subsequently, during the January 2015 Board hearing, the Veteran was asked how he was carrying his rifle and whether he sustained a direct impact to his joints during the incident noted by the October 2012 VHA examiner.  In answer to these questions the Veteran testified that he was hit on the left side of his body (presumably by a shell fragment) while on the top of a hill during combat in Malmedy (near Belgium).  He then rolled down the hill, likely carrying his helmet (and possibly rifle too) in the left hand (since he is left handed) and holding his pants up with his right hand.  The Veteran also reported that there was no foxhole involved in this particular incident but that he did spend time in damp and very cold foxholes at other times during his military service.  On remand, an addendum to the October 2012 VHA opinion is required which considers the Veteran's January 2015 testimony as to the above discussed in-service incident.  

Also, during the January 2015 Board hearing the Veteran testified that he received medical treatment through VA for his bilateral upper extremity disorders soon after military service.  Specifically, he testified that he received medical care at the VA facility in Fort Hamilton, New York as well as a VA facility along a river in New York after his discharge from service in 1946.  He also indicated that he received VA medical treatment shortly after moving to Florida in 1984 and that, in the 1980s, his bilateral upper extremity issues became very noticeable.  However, a review of the claims file is negative for VA treatment records dated earlier than June 2007.  

Finally, the most recent treatment records in the claims file are dated in August 2009.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed upper extremity disabilities since service, in particular VA treatment records dated prior to June 2007 (to include records from a VA facility in New York beginning in 1946 and records from a VA facility in Florida beginning in 1984) and VA treatment records dated after August 2009.  After obtaining any necessary authorization from the Veteran, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining any outstanding treatment records, obtain an addendum to the October 2012 VHA opinion.  The claims file must be made available to, and reviewed by, the examiner.  If the October 2012 VHA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hand/finger disorder and/or left elbow disorder developed in or was caused by the Veteran's active service.

For purposes of the opinion being sought, the examiner should consider the full record, to include the Veteran's testimony during the January 2015 Board hearing.  Specifically, the examiner should consider the Veteran's allegation that he was hit on the left side of his body (presumably by a shell fragment) while on the top of a hill and then rolled down the hill, likely carrying his helmet (and possibly rifle too) in the left hand (since he is left handed) and holding his pants up with his right hand.  The Veteran also reported that there was no foxhole involved in this particular incident but that he did spend time in damp and very cold foxholes at other times during his military service.

The rationale for any opinion offered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
         JAMES D. RIDGWAY		           S.C. KREMBS
	            Veterans Law Judge                                 Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




